Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1 and 4-10 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”
Regarding to 112 compliance, claims 1 and 4-10 are compliant under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because applicant’s amendment.
Regarding to 35 USC 101 compliance, Claims 1 and 4-10 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented below, 
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a processing device.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites
“determination code to determine whether a display condition is satisfied, the display condition being a condition for displaying a first advertising content of a specific advertiser on a first an advertising space which is set on a medium that can be displayed on a terminal;
switching code to, based on the display condition not being satisfied, switch at same position from the first advertising content space for displaying the advertising content of the specific advertiser to a second advertising content of a bidder who wins a bid on the basis of bid information,  display control code to display the advertising wherein the first advertising content includes information of a transaction target provided by the specific advertiser and the second advertising content includes information of a transaction target provided by the bidder, acquire first stock information indicating stock quantity associated with an ID of the specific advertiser, to check whether there is stock of the transaction target on the basis of the acquired first stock information; and determine that the display condition is not satisfied when there is no stock of the transaction target provided by the specific advertiser as a result of the checking, and  first acquiring code configured to acquire pieces of second stock information indicating stock quantity associated with an ID of each of a plurality of  bidders  when there is no stock of the transaction target provided by the specific advertiser as a result of the checking; identifying code to identify the ID of each of the plurality of bidders having the stock on the basis of the acquired pieces of the second stock information; second acquiring code to acquire pieces of the bid information associated with each of the identified IDs processing on the basis of the acquired pieces of the bid information to determine a winning bidder among the plurality of bidders corresponding to each of the identified IDs; and display control code to display the second advertising content of the determined winning bidder on the advertising space.”
determine, switch, acquire, identify” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for display advertising content based on a satisfied condition. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? yes.  The claim recites additional limitations, such as,“display the second advertising content of the determined winning bidder on the advertising space” and the additional elements “processing  device; at least one memory; at least one processor; from a stock database; from a bid database;”
These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner for display advertising content of an advertiser who wins a bid. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 9: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.

Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is eligible.
Dependent claims 4-8, the claims recite elements such as “the advertising content of the advertiser who wins the bid on the basis of the bid information of the advertiser”, “transaction target provided by the specific advertiser”, “no stock of the transaction target”, “search condition input by a user of the terminal”, “usage data input”, “lower layer”, etc. These elements contribute to integrate the system of organizing human activity into a practical application. The claims are eligible.
Regarding to prior art, the closest prior art of record is PG. Pub. No. 20160210666 (ATAKA) in view of US PG. Pub. No.  20160253710 (Publicover) and in view of US PG. Pub. No. 20130212619 (Yerli).
ATAKA teaches delivering advertising based in a display condition whether is satisfied, “…the determining unit 233 narrows down to a single advertising content to be delivered or a predetermined number of advertising contents to be delivered. For example, the determining unit 233 preferentially determines the advertising content having a high bid price or a high CTR or preferentially determines the advertising content having a high bid price and a high CTR as the target for delivery. Then, the determining 
Publicover teaches  an advertiser who wins a bid on the basis of bid information,
“FIG. 4 is an illustration of the generation of an actualize bid offered by a Marketer for use by content selector”, paragraph 30 and Fig. 4.
Yerli teaches booked advertisement, “…[0008] In at least one embodiment, the one or more clients send booking requests in order to book a desired advertisement for display on at least one of the one or more display units. Preferably, a booking request comprises an identification of the desired advertisement, an identification of a desired location specifying at least one of the one or more display units, presentation characteristics, and timing data for the desired advertisement”, paragraph 8. “…booking requests are processed according to a set of rules, such as pre-defined rules provided by a provider of the system….”, paragraphs 9 and 17-19. 
However, the references fail to teach at least:
determine that the display condition is not satisfied when there is no stock of the transaction target provided by the specific advertiser as a result of the checking, and wherein the program code further comprises: 
first acquiring code configured to cause at least one processor to acquire pieces of second stock information indicating stock quantity associated with an ID of each of a plurality of bidders from the stock database when there is no stock of the transaction target provided by the specific advertiser as a result of the checking; 
identifying code configured to cause at least one processor to identify the ID of  each of the plurality of bidders having the stock on the basis of the acquired pieces of the second  stock information; 
second acquiring code configured to cause at least one processor to acquire pieces of the bid information associated with each of the identified IDs from a bid database; executing code configured to cause at least one processor to execute bid processing on the basis of the acquired pieces of the bid information to determine a winning bidder among the plurality of bidders corresponding to each of the identified IDs; 

Further, Applicant's arguments filed on 9/3/2021 (in particular pages 14-18 ) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1 and 4-10 are allowable over the prior art of record.

Moreover, the missing claimed elements from the combination  ATAKA, Publicover and Yerli are  not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

“Optimizing Display Advertising Markets: Challenges and Directions”. IEEE.  2015.  This publication elaborates in display advertising, including reservation contracts and real-time bidding. Display advertising is the major source of revenue for service and content providers on the Internet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


+